


Exhibit 10.37
[uhglogorgb760x134nor.jpg]
ADDENDUM
NONQUALIFIED STOCK OPTION AWARD AGREEMENT
FOR INTERNATIONAL PARTICIPANTS
UNDER
THE UNITEDHEALTH GROUP INCORPORATED 2011 STOCK INCENTIVE PLAN




TERMS AND CONDITIONS
This Addendum includes additional terms and conditions that govern the Option
granted to the Optionee if the Optionee resides in one of the countries listed
herein. Capitalized terms used but not defined herein shall have the meanings
ascribed to them in the Agreement or the Plan.
NOTIFICATIONS
This Addendum may also include notifications regarding exchange control, tax and
certain other issues of which the Optionee should be aware with respect to his
or her participation in the Plan. The notifications are based on the securities,
exchange control, income tax and other laws in effect in the respective
countries as of October 2012. Such laws are often complex and change frequently.
As a result, the Company strongly recommends that the Optionee not rely on the
information noted herein as the only source of information relating to the
consequences of participation in the Plan because the information may be out of
date when the Option is exercised or Shares acquired under the Plan subsequently
are sold.
In addition, the notifications are general in nature and may not apply to the
Optionee's particular situation, and the Company is not in a position to assure
the Optionee of any particular result. Therefore, the Optionee is advised to
seek appropriate professional advice as to how the relevant laws in the
Optionee's country may apply to his or her situation.
Finally, if Optionee is a citizen or resident of a country other than the one in
which Optionee is currently working or transfers employment after the Option was
granted, the notifications contained herein may not be applicable.




Brazil


Compliance with Law
By accepting the Options, Optionee acknowledges his or her agreement to comply
with applicable Brazilian laws and to pay any and all applicable taxes
associated with the vesting of the Options and the sale of Option Shares
acquired through Option exercise.




--------------------------------------------------------------------------------




Exchange Control Information
If Optionee is resident or domiciled in Brazil, he or she will be required to
submit annually a declaration of assets and rights held outside of Brazil to the
Central Bank of Brazil if the aggregate value of such assets and rights is equal
to or greater than US$100,000. Assets and rights that must be reported include
Option Shares acquired under the Plan.






